SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1412
CA 12-00738
PRESENT: SCUDDER, P.J., CENTRA, FAHEY, CARNI, AND VALENTINO, JJ.


CAROL FOTI, PLAINTIFF-RESPONDENT,

                     V                                             ORDER

ROBERT ROMEYN NOFTSIER, JR., ALICE NOFTSIER,
DEFENDANTS-APPELLANTS,
ET AL., DEFENDANTS.


CAPONE LAW FIRM, LLP, WATERTOWN (ANDREW NICHOLAS CAPONE OF COUNSEL),
FOR DEFENDANTS-APPELLANTS.

CONBOY, MCKAY, BACHMAN & KENDALL, LLP, WATERTOWN (STEPHEN W. GEBO OF
COUNSEL), FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Lewis County (Charles
C. Merrell, A.J.), dated September 29, 2011. The order granted
plaintiff an easement by necessity across the property of defendants
Robert Romeyn Noftsier, Jr. and Alice Noftsier.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   December 21, 2012                    Frances E. Cafarell
                                                Clerk of the Court